Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 11, and 20 are amended.

Response to Arguments
Applicant’s arguments, filed 04/29/2022 have been fully considered and are persuasive.  Specifically, in regards to amended claim language clarifying user defined class generating user defined object.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li.  Please see citation below.
Additionally, Double Patenting rejection in Non-Final filed 04/22/2022 is held in abeyance based on Applicant request (Remarks, p. 10).


Applicant’s invention as claimed:

Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claim 1, 11, and 18 recites and/or “identify…a program name associated with a program using a condition” and “getting an instruction…from a storage module…the storage module configured to store…the user defined instruction script”. Although, Examiner has interpreted the user defined instruction script in the storage module as the same instruction script identified in the name table the recited scope doesn’t seem to address the interrelatedness.  Examiner requests clarification.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 20150085871), herein after Harper and further in view of Szyszko (US 20130003736), herein after Szyszko and further in view of Li (US 2007/0124502), herein after Li.

Regarding claim 1, 
Harper teaches a system for configuring a network servicing node with user-defined instruction scripts (see Page 1-2, paragraphs 14 and 15, a system for configuring a router with user defined scripts), 
the system comprising: the network servicing node, the network servicing node including a hardware network device, the network servicing node comprising: a network interface to a data network, the network interface being coupled to an object machine (see Page 1-2, paragraphs 14-16, the system comprising a network interface API to the network and being coupled to a packet processing engine or object machine); 
and the object machine, wherein the object machine is a hardware module and includes a processor configured to: receive, from a user of the network servicing node, a user loadable program, the user loadable program comprising at least the user-defined instruction scripts (see Page 1-2, paragraphs 14 and 15, the packet processing engine or object machine receives from the network interface API packet processing scripts which include written programs); 
Harper fails to teach receiving a data packet using the interface, determining a condition associated with destination and protocol information, identifying a name table and processing the data packet getting instructions of scripts from storage module.
However, in analogous art Szyszko teaches receive a data packet from the data network using the network interface associated with the user (see Page 3, paragraph 28, receive packet originating from source device wherein the packet comprises destination address/destination port); 
determine a condition associated with the data packet; identify, in a name table, a program name associated with a program using the condition, wherein the program is the user loadable program (see Page 4, paragraph 33, based on variables determine packet is associated with distinct subscriber record); 
process the data packet by [applying the user-defined object to the data packet]  getting an instruction of the user-defined instruction scripts from a storage module and applying the instruction to the data packet (see Page 5 and 7, paragraphs 42 and 59, process packet by getting subscriber object to process packet, wherein location of subscriber object is determined in storage media);
and the storage module configured to store at least the user-defined instruction scripts (see Page 6, paragraph 54, store executable instructions for packet flow in storage media).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper by including receiving a data packet using the interface, determining a condition associated with destination and protocol information, identifying a name table and processing the data packet getting instructions of scripts from storage module as taught by Szyszko.  One would be motivated to do so for the benefit of identifying services to be applied to packet (see Page 7, Paragraphs 56-57).
Harper in view of Szyszko fails to teach receiving a user define class and generating a user define object including parameters to enable user defined scripts to be executed and process the packet by applying the user-define object to the data object.
However, in analogous art Li teaches receive, from a node controller, a user-defined class (Applicants specification discloses that a user define class includes an instruction script or one or more instructions (para.33).  Here, see Page 3, paragraphs 54-59, receiving from operator (i.e. node controller) user configured input (i.e. class) that defines configuration functions, parameters/attributes according to user input);
based on the user-defined class, generate, at the network servicing node, a user-defined object, the user-defined object including one or more parameters to enable the user-defined instruction scripts to be executed on the network servicing node (see Page 3, paragraphs 54-59, based on the user configured command script generate at the network device configuration management system (i.e. network servicing node) configuration instructions (i.e. user-defined object) including parameters/attributes to enable the user defined command script to be executed);
and [process the data packet by applying] the user-defined object [to the data packet] (see para. 54, The command script execution module parses and executes the script retrieved from the configuration function processing module  and issues configuration instructions (i.e. user-define object) to the network device to apply).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper in view of Szyszko by including receiving a user define class and generating a user define object including parameters to enable user defined scripts to be executed and process the packet by applying the user-define object to the data object as taught by Li.
One would be motivated to do so for the benefit of user configurable user instructions to the network devices (see Page 3, Paragraphs 57-59).


Regarding claim 11, 
Harper teaches a method for configuring a network servicing node with user-defined instruction scripts, the method comprising: - 40 - A10-P080CIP.C2receiving, from a user of the network servicing node, a user loadable program, the user loadable program comprising at least the user-defined instruction scripts (see Page 1-2, paragraphs 14 and 15, a system for configuring a router with user defined scripts, the packet processing engine or object machine receives from the network interface API packet processing scripts which include written programs); 
Harper fails to teach receiving a data packet using the interface, determining a condition associated with destination and protocol information, identifying a name table and processing the data packet getting instructions of scripts from storage module.
However, in analogous art Szyszko teaches receiving a data packet from a data network using a network interface associated with the user (see Page 3, paragraph 28, receive packet originating from source device wherein the packet comprises destination address/destination port); 
determining a condition associated with the data packet (see Page 4, paragraph 33, based on variables determine packet is associated with distinct subscriber record);  
identifying, in a name table, a program name associated with a program using the condition, wherein the program is the user loadable program (see Page 7, paragraphs 56-57, IFL table is identified that determines services commonly applied to subscriber record);
and processing the data packet [applying the user-defined object to the data packet] by getting an instruction of the user-defined instruction scripts from a storage module and applying the instruction to the data packet (see Page 5 and 7, paragraphs 42 and 59, process packet by getting subscriber object to process packet, wherein location of subscriber object is determined in storage media).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper by including receiving a data packet using the interface, determining a condition associated with destination and protocol information, identifying a name table and processing the data packet getting instructions of scripts from storage module as taught by Szyszko.  One would be motivated to do so for the benefit of identifying services to be applied to packet (see Page 7, Paragraphs 56-57).
Harper in view of Szyszko fails to teach receiving a user define class and generating a user define object including parameters to enable user defined scripts to be executed and process the packet by applying the user-define object to the data object.
However, in analogous art Li teaches receiving, from a node controller, a user-defined class (Applicants specification discloses that a user define class includes an instruction script or one or more instructions (para.33).  Here, see Page 3, paragraphs 54-59, receiving from operator (i.e. node controller) user configured input (i.e. class) that defines configuration functions, parameters/attributes according to user input);
based on the user-defined class, generate, at the network servicing node, a user-defined object, the user-defined object including one or more parameters to enable the user-defined instruction scripts to be executed on the network servicing node (see Page 3, paragraphs 54-59, based on the user configured command script generate at the network device configuration management system (i.e. network servicing node) configuration instructions (i.e. user-defined object) including parameters/attributes to enable the user defined command script to be executed);
and [process the data packet by applying] the user-defined object [to the data packet] (see para. 54, The command script execution module parses and executes the script retrieved from the configuration function processing module  and issues configuration instructions (i.e. user-define object) to the network device to apply).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper in view of Szyszko by including receiving a user define class and generating a user define object including parameters to enable user defined scripts to be executed and process the packet by applying the user-define object to the data object as taught by Li.
One would be motivated to do so for the benefit of user configurable user instructions to the network devices (see Page 3, Paragraphs 57-59).

Regarding claim 20, 
Harper teaches a system for configuring a network servicing node with user-defined instruction scripts (see Page 1-2, paragraphs 14 and 15, a system for configuring a router with user defined scripts), 
the system comprising: the network servicing node, the network servicing node including a hardware network device, the network servicing node comprising: - 43 - A10-P080CIP.C2a network interface to a data network, the interface being coupled to an object machine (see Page 1-2, paragraphs 14-16, the system comprising a network interface API to the network and being coupled to a packet processing engine or object machine);  
and the object machine, wherein the object machine is a hardware module and includes a processor configured to: receive, from a user of the network servicing node, a user loadable program, the user loadable program comprising at least user-defined instruction scripts and object information (see Page 1-2, paragraphs 14 and 15, the packet processing engine or object machine receives from the network interface API packet processing scripts which include written programs); 
Harper fails to teach receiving a data packet using the interface, determining a condition associated with destination and protocol information, identifying a name table and processing the data packet getting instructions of scripts from storage module, obtaining a further program name and parameter and finding an association between program name and parameter and program.
However, in analogous art Szyszko teaches receive a data packet from the data network using the network interface associated with the user (see Page 3, paragraph 28, receive packet originating from source device wherein the packet comprises destination address/destination port); 
determine a condition associated with the data packet; identify, in a name table, a program name associated with a program using the condition, wherein the program is the user loadable program (see Page 4, paragraph 33, based on variables determine packet is associated with distinct subscriber record);  
process the data packet by [applying the user-defined object to the data packet] getting an instruction of the user-defined instruction scripts from a storage module and applying the instruction to the data packet (see Page 5 and 7, paragraphs 42 and 59, process packet by getting subscriber object to process packet, wherein location of subscriber object is determined in storage media);
obtain a further program name and at least one program parameter value using the object information (see Pages 3-4, Paragraph 30-31, determining that the packet requires distinct operations and determining a subscriber record and variable value, further wherein the subscriber record determines attributes needed for each subscriber packet flow, see Page 5, paragraph 44);
find an association with a further program corresponding to the further program name using the name table and execute the further program using the association with the further program and at least one program parameter value (see Page 4, paragraphs 31-33, executing distinct operation with associated variable value);
and the storage module configured to store at least the user-defined instruction scripts (see Page 5 and 7, paragraphs 42 and 59, process packet by getting subscriber object to process packet, wherein location of subscriber object is determined in storage media).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper by including receiving a data packet using the interface, determining a condition associated with destination and protocol information, identifying a name table and processing the data packet getting instructions of scripts from storage module, obtaining a further program name and parameter and finding an association between program name and parameter and program as taught by Szyszko.  One would be motivated to do so for the benefit of identifying services to be applied to packet (see Page 7, Paragraphs 56-57).
Harper in view of Szyszko fails to teach receiving a user define class and generating a user define object including parameters to enable user defined scripts to be executed and process the packet by applying the user-define object to the data object.
However, in analogous art Li teaches receive, from a node controller, a user-defined class (Applicants specification discloses that a user define class includes an instruction script or one or more instructions (para.33).  Here, see Page 3, paragraphs 54-59, receiving from operator (i.e. node controller) user configured input (i.e. class) that defines configuration functions, parameters/attributes according to user input);
based on the user-defined class, generate, at the network servicing node, a user-defined object, the user-defined object including one or more parameters to enable the user-defined instruction scripts to be executed on the network servicing node (see Page 3, paragraphs 54-59, based on the user configured command script generate at the network device configuration management system (i.e. network servicing node) configuration instructions (i.e. user-defined object) including parameters/attributes to enable the user defined command script to be executed);
and [process the data packet by applying] the user-defined object [to the data packet] (see para. 54, The command script execution module parses and executes the script retrieved from the configuration function processing module  and issues configuration instructions (i.e. user-define object) to the network device to apply).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper in view of Szyszko by including receiving a user define class and generating a user define object including parameters to enable user defined scripts to be executed and process the packet by applying the user-define object to the data object as taught by Li.
One would be motivated to do so for the benefit of user configurable user instructions to the network devices (see Page 3, Paragraphs 57-59).

Regarding claims 2 and 12,
Harper in view of Szyszko as described in claims 1 and 11 above.
Harper fails to teach obtains a class name using the object information, creates a name entry in the name table, inks the class name to a respective class; and stores the class name and respective class in the name entry.
However, Szyszko further teaches wherein the user loadable program further comprises object information, wherein the object machine further: obtains a class name using the object information (see Pages 3-4, Paragraph 30-31, determining that the packet requires distinct operations and determining a subscriber record and variable value);
creates a name entry in the name table (see Page 7, Paragraph 57, creating an index “name entry” for a variable in the IFL table); 
links the class name to a respective class; and stores the class name and respective class in the name entry (see Page 7, Paragraph 57, wherein the variable value is associated with an index).Appl. No.16/232,819 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper by including obtains a class name using the object information, creates a name entry in the name table, inks the class name to a respective class; and stores the class name and respective class in the name entry as taught by Szyszko.  One would be motivated to do so for the benefit of identifying services to be applied to packet (see Page 7, Paragraphs 56-57).

Regarding claims 3 and 13,
Harper in view of Szyszko as described in claim 1 and 11 above.
Harper fails to teach obtains a program name using the object information, creates a name entry in the name table, links the program name to a program; and stores the program name in the name entry.
Szyszko further teaches wherein the user loadable program further comprises object information, wherein the object machine further: obtains a further program name using the object information (see Pages 3-4, Paragraph 30-31, determining that the packet requires distinct operations and determining a subscriber record and variable value); 
creates a name entry in the name table (see Page 7, Paragraph 57, creating an index “name entry” for a variable in the IFL table); 
links the further program name to a respective further program; and stores the further program name and the respective further program in the name entry (see Page 7, Paragraph 57, wherein the variable value is associated with an index).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper by including obtains a program name using the object information, creates a name entry in the name table, links the program name to a program; and stores the program name in the name entry as taught by Szyszko.  One would be motivated to do so for the benefit of identifying services to be applied to packet (see Page 7, Paragraphs 56-57).

Regarding claims 4 and 14,
Harper in view of Szyszko as described in claim 1 and 11 above.
Harper fails to teach obtains a class name and at least one attribute using the object information, finds an object entry associated with the class name and at least one attribute using an object table and provides the values using the object entry.
Szyszko further teaches wherein the user loadable program further comprises object information, wherein the object machine further: obtains a class name and at least one attribute using the object information (see Pages 3-4, Paragraph 30-31, determining that the packet requires distinct operations and determining a subscriber record and variable value, further wherein the subscriber record determines attributes needed for each subscriber packet flow, see Page 5, paragraph 44); 
finds an object entry associated with the class name and at least one attribute using an object table, the object entry including values associated with each of the at least one attribute, the values associated with at least one operating parameter of the network node; and provides the values using the object entry (see Page 5, paragraph 44, determining that the packet requires distinct operations and determining a subscriber record and variable value, further wherein the subscriber record determines attributes needed for each subscriber packet flow, see Page 5, paragraph 44, wherein the values may be associated with sla indicated operating/service parameters see Page 3, paragraph 27).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper by including obtains a class name and at least one attribute using the object information, finds an object entry associated with the class name and at least one attribute using an object table and provides the values using the object entry as taught by Szyszko.  One would be motivated to do so for the benefit of identifying services to be applied to packet (see Page 7, Paragraphs 56-57).

Regarding claims 5 and 15,
Harper in view of Szyszko as described in claim 4 and 14 above.
Harper fails to teach operating parameter includes at least one of the following: a memory utilization, processor utilization, bandwidth - 38 - A10-P080CIP.C2utilization at an interface, session utilization, number of new flows per second, and number of malformed requests.
Szyszko further teaches wherein the at least one operating parameter includes at least one of the following: a memory utilization, processor utilization, bandwidth - 38 - A10-P080CIP.C2utilization at an interface, session utilization, number of new flows per second, and number of malformed requests (see Page 3, paragraph 27, wherein sla indicated operating/service parameters may include bandwidth , rate/limits).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper by including operating parameter includes at least one of the following: a memory utilization, processor utilization, bandwidth - 38 - A10-P080CIP.C2utilization at an interface, session utilization, number of new flows per second, and number of malformed requests as taught by Szyszko.  One would be motivated to do so for the benefit of identifying services to be applied to packet (see Page 7, Paragraphs 56-57).

Regarding claims 6 and 16,
Harper in view of Szyszko as described in claim 1 and 11 above.
Harper fails to teach obtains a class name and at least one attribute using the object information, finds at least two object entries associated with the class name and at least one attribute using an object table, selects one of the following: a first of the at least two object entries and an object entry of the at least two object entries to obtain a selected object entry; and provides the values using the selected object entry.
Szyszko further teaches wherein the user loadable program further comprises object information, wherein the object machine further: obtains a class name and at least one attribute using the object information (see Pages 3-4, Paragraph 30-31, determining that the packet requires distinct operations and determining a subscriber record and variable value, further wherein the subscriber record determines attributes needed for each subscriber packet flow, see Page 5, paragraph 44);  
finds at least two object entries associated with the class name and at least one attribute using an object table, the object entries each including values associated with each of the at least one attribute, the values associated with at least one operating parameter of the network node (see Page 5, paragraph 44, determining that the packet requires distinct operations and determining a subscriber record and variable value, further wherein the subscriber record determines attributes needed for each subscriber packet flow, see Page 5, paragraph 44, wherein the values may be associated with sla indicated operating/service parameters see Page 3, paragraph 27); 
selects one of the following: a first of the at least two object entries and an object entry of the at least two object entries to obtain a selected object entry; and provides the values using the selected object entry (see Page 8, paragraph 68, selecting group of service objects by resolving variables).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper by including obtains a class name and at least one attribute using the object information, finds at least two object entries associated with the class name and at least one attribute using an object table, selects one of the following: a first of the at least two object entries and an object entry of the at least two object entries to obtain a selected object entry; and provides the values using the selected object entry as taught by Szyszko.  One would be motivated to do so for the benefit of identifying services to be applied to packet (see Page 7, Paragraphs 56-57).

Regarding claims 7 and 17,
Harper in view of Szyszko as described in claim 6 and 16 above.
Harper fails to teach at least one operating parameter includes at least one of the following: a memory utilization, processor utilization, bandwidth utilization at an interface, session utilization, number of new flows per second, and number of malformed requests.
Szyszko further teaches wherein the at least one operating parameter includes at least one of the following: a memory utilization, processor utilization, bandwidth utilization at an interface, session utilization, number of new flows per second, and number of malformed requests (see Page 3, paragraph 27, wherein sla indicated operating/service parameters may include bandwidth , rate/limits).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper by including at least one operating parameter includes at least one of the following: a memory utilization, processor utilization, bandwidth utilization at an interface, session utilization, number of new flows per second, and number of malformed requests as taught by Szyszko.  One would be motivated to do so for the benefit of identifying services to be applied to packet (see Page 7, Paragraphs 56-57).

Regarding claims 8 and 18,
Harper in view of Szyszko as described in claims 1 and 11 above.
Harper fails to teach obtains a class name, at least one attribute, and at least one value associated with each at least one attribute using the object information, finds an object entry associated with the class name and at least one attribute using an object table, and - 39 - A10-P080CIP.C2modifies the object entry to include the at least one value associated with each at least one attribute.
Szyszko further teaches wherein the user loadable program further comprises object information, wherein the object machine further: obtains a class name, at least one attribute, and at least one value associated with each at least one attribute using the object information (see Pages 3-4, Paragraph 30-31, determining that the packet requires distinct operations and determining a subscriber record and variable value, further wherein the subscriber record determines attributes needed for each subscriber packet flow, see Page 5, paragraph 44);
finds an object entry associated with the class name and at least one attribute using an object table (see Page 5, paragraph 44, determining that the packet requires distinct operations and determining a subscriber record and variable value, further wherein the subscriber record determines attributes needed for each subscriber packet flow, see Page 5, paragraph 44, wherein the values may be associated with sla indicated operating/service parameters see Page 3, paragraph 27);  
and - 39 - A10-P080CIP.C2modifies the object entry to include the at least one value associated with each at least one attribute (see Page 8, paragraph 63, storing subscriber record to include variable values).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper by including a obtains a class name, at least one attribute, and at least one value associated with each at least one attribute using the object information, finds an object entry associated with the class name and at least one attribute using an object table, and - 39 - A10-P080CIP.C2modifies the object entry to include the at least one value associated with each at least one attribute as taught by Szyszko.  One would be motivated to do so for the benefit of identifying services to be applied to packet (see Page 7, Paragraphs 56-57).

Regarding claims 9 and 19,
Harper in view of Szyszko as described in claims 1 and 11 above.
Harper fails to teach obtains a class name, at least one attribute, and at least one value associated with each at least one attribute using the object information, finds at least two object entries associated with the class name and at least one attribute using an object table, selects one of the following: a first of the at least two object entries and an object entry of the at least two object entries to obtain a selected object entry.
Szyszko further teaches wherein the user loadable program further comprises object information, wherein the object machine further: obtains a class name, at least one attribute, and at least one value associated with each at least one attribute using the object information (see Pages 3-4, Paragraph 30-31, determining that the packet requires distinct operations and determining a subscriber record and variable value, further wherein the subscriber record determines attributes needed for each subscriber packet flow, see Page 5, paragraph 44); 
finds at least two object entries associated with the class name and at least one attribute using an object table, the object entries each including values associated with each of the at least one attribute (see Page 5, paragraph 44, determining that the packet requires distinct operations and determining a subscriber record and variable value, further wherein the subscriber record determines attributes needed for each subscriber packet flow, see Page 5, paragraph 44, wherein the values may be associated with sla indicated operating/service parameters see Page 3, paragraph 27);  
selects one of the following: a first of the at least two object entries and an object entry of the at least two object entries to obtain a selected object entry (see Page 8, paragraph 68, selecting group of service objects by resolving variables);  
and modifies the selected object entry to include the at least one value associated with each at least one attribute (see Page 8, paragraph 63, storing subscriber record to include variable values).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper by including obtains a class name, at least one attribute, and at least one value associated with each at least one attribute using the object information, finds at least two object entries associated with the class name and at least one attribute using an object table, selects one of the following: a first of the at least two object entries and an object entry of the at least two object entries to obtain a selected object entry as taught by Szyszko.  One would be motivated to do so for the benefit of identifying services to be applied to packet (see Page 7, Paragraphs 56-57).
Regarding claim 10,
Harper in view of Szyszko as described in claim 1 above.
Harper fails to teach obtains a further program name and at least one program parameter value using the object information, finds an association with a further program corresponding to the further program name using the name table and executes the further program using the association with the further program and at least one program parameter value.
Szyszko further teaches wherein the user loadable program further comprises object information, wherein the object machine further: obtains a further program name and at least one program parameter value using the object information (see Pages 3-4, Paragraph 30-31, determining that the packet requires distinct operations and determining a subscriber record and variable value, further wherein the subscriber record determines attributes needed for each subscriber packet flow, see Page 5, paragraph 44); 
finds an association with a further program corresponding to the further program name using the name table and executes the further program using the association with the further program and at least one program parameter value (see Page 4, paragraphs 31-33, executing distinct operation with associated variable value).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Harper by including obtains a further program name and at least one program parameter value using the object information, finds an association with a further program corresponding to the further program name using the name table and executes the further program using the association with the further program and at least one program parameter value as taught by Szyszko.  One would be motivated to do so for the benefit of identifying services to be applied to packet (see Page 7, Paragraphs 56-57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20080225719 A1 – Korrapati , configuring and evaluating policies based on object oriented policies specified by user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458